Exhibit 99.1 FOR: AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR: KM/KCSA- Investor Relations CONTACT: Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Marybeth Csaby 212-896-1214 / 212-896-1236 jcorbin@kcsa.com / mcsaby@kcsa.com FOR: PM-PR Media consultants CONTACT: Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports Third Quarter 2010 Financial Results TEL AVIV, Israel, November 8, 2010 – Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, communications and related fields, today announced financial results for the third quarter ended September 30, 2010. For the quarter ended September 30, 2010, revenues were $205.4 million, compared to revenues of $107 million for the corresponding period of 2009. Net loss for the quarter was ($25.8) million, or ($0.46) per basic and diluted share compared to a net loss of ($18) million, or ($0.32) per basic and diluted share, for the corresponding period in 2009. The net loss includes the impact of translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index of approximately ($17) million, the accounting loss from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings in Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) and 012 Smile Telecom Ltd. (“012 Smile”) of approximately ($11) million. Excluding these items, there was approximately a $2 million gain for the quarter1. 1The translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index and the accounting loss from the Price Purchase Allocation and intangible asset amortizations are non-GAAP financial measures, and a reconciliation of these measures to translation and interest expense and depreciation and amortization expense is provided in this press release. Ampal also noted that for the nine-month period ended September 30, 2010, revenues were $577.3 million compared to revenues of $311.4 million for the corresponding period of 2009. Net loss for the nine-month period was ($35.8) million, or ($0.64) per basic and diluted share compared to a net loss of ($19.2) million, or ($0.34) per basic and diluted share, for the corresponding period in 2009. The net loss includes the impact of translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and the increase of the Israeli Consumer Price Index of approximately ($9) million, and the accounting loss from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings in Gadot and 012 Smile of approximately ($30) million. Excluding these items, there was approximately a $3 million gain for the nine months ended September 30, 2010. As of September 30, 2010, Ampal had cash, cash equivalents, other financial investments and deposits of $111.6 million. Ampal ended the quarter with total assets of $1,378.8 million and shareholders' equity of $187.4 million, as compared to total assets of $960 million and shareholders’ equity of $216.6 million at December 31, 2009. 012 Smile results for the quarter ended September 30, 2010 were as follows: · For the quarter ended September 30, 2010, 012 Smile showed continued growth in revenues. · Third quarter revenues were approximately $81 million compared to approximately $77 million in the third quarter of 2009 as reported by B Communications Ltd. (f/k/a 012 Smile.Communications Ltd.) ("B Communications") · Adjusted EBITDA2remains stable at $18 million. Gadot results for the quarter ended September 30, 2010 were as follows: · Revenues of $121 million, up by 15% compared to the third quarter of 2009. · Adjusted EBITDA was $6 million, similar to the third quarter of 2009. COMPANY'S PRESENTATION The Company’s investments presentation will be available via the Internet at the Company’s website at http://www.ampal.com. CONFERENCE CALL Ampal's management will be hosting conference calls to discuss the third quarter's results tomorrow, Tuesday, November 9th, as detailed below: The Hebrew call will take place at 10:00 Israel time (04:30 AM ET). To access the conference call, participants are welcome to use the following access number: +972-3-9180644 The English call will take place at 14:30 Israel time (08:30 AM ET). To access the conference call, participants are welcome to use the following access numbers: U.S. Dial in number - 1-888-281-1167 UK Dial in number - 0-800-917-9141 Israel and International Dial in number - + 972-3-9180650 A replay of the calls will be available on Ampal’s web site (www.ampal.com) approximately three hours after both conference calls are completed. 2Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non-recurring expenses.Adjusted EBITDA is a non-GAAP financial measure, and a reconciliation of adjusted EBITDA to Revenues and Expenses is provided in this press release. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Nine Months Ended September 30, (Unaudited) Three Months Ended September 30, (Unaudited) Revenues $ Net loss $ ) $ ) $ ) $ ) Basic EPS loss per Class A share $ ) $ ) $ ) $ ) September 30, 2010 December 31, 2009 Total Assets $ $ Shareholders'Equity $ $ RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR (U.S. Dollars in millions) January February1 to September 30, 2010 (Unaudited) Nine Months Ended September 30, 2010 (Unaudited) Nine Months Ended September 30,2009 (Unaudited) (1) Three Months Ended September 30,2010 (Unaudited) Three Months Ended September 30,2009 (Unaudited) (1) Revenues 26 81 77 Expenses ) Profit 7 59 67 71 22 23 Marketing, sales, general, administrative and other expenses (5 ) Depreciation and amortization 4 34 38 23 14 8 EBITDA 6 48 54 55 18 18 Non-recurring and stock compensation expenses * Adjusted EBITDA 6 48 54 55 18 18 * Less than 1. (1) All data on B Communications prior to the acquisition of its business by 012 Smile is based on publicly available information of B Communications on the Tel Aviv Stock Exchange and NASDAQ. RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Nine Months Ended September 30, 2010 (Unaudited) Nine Months Ended September 30, 2009 (Unaudited) Three Months Ended September 30,2010 (Unaudited) Three Months Ended September 30, 2009 (Unaudited) Revenues Expenses ) Profit 31 27 10 9 Marketing, sales, General, administrative and other expenses ) ) (9
